Name: Commission Regulation (EC) No 1238/97 of 30 June 1997 on transitional measures concerning the detailed rules for the application of Council Regulations (EC) No 2201/96 and (EC) No 2202/96 as regards the conclusion of processing contracts for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: agri-foodstuffs;  civil law;  foodstuff;  agricultural structures and production;  economic policy
 Date Published: nan

 1 . 7 . 97 EN Official Journal of the European Communities No L 173/69 COMMISSION REGULATION (EC) No 1238/97 of 30 June 1997 on transitional measures concerning the detailed rules for the application of Council Regulations (EC) No 2201/96 and (EC) No 2202196 as regards the conclusion of processing contracts for the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, State in that regard, they may not conclude processing contracts for the 1997/98 marketing year; whereas they should be authorized to conclude such contracts as a provisional measure for the first marketing year following implementation of the reform of the common market organization; whereas, in the case of processed products, the parties should provide for the consequences to be drawn in the event that the application for recognition is rejected by the Member State; whereas, in the case of citrus fruits , aid will be granted only after the Member State recognizes the producer organization; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the market in processed fruit and vegetable products ('), and in particular Article 26 thereof, Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruit (2), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION: Whereas Commission Regulations (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201 /96 as regards the system of production aid for products processed from fruit and vegetables (3) and (EC) No 1169/97 of 26 June 1997 on detailed rules for the application of Council Regula ­ tion (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits (4) stipulate that the processing contracts referred to in Article 2 (2) of Regulation (EC) No 2201 /96 and in Article 2 ( 1 ) of Regu ­ lation (EC) No 2202/96 must be concluded by producer organizations recognized pursuant to Article 1 1 of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (*) or pursuant to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (% as last amended by Commission Regulation (EC) No 1 363/95 f), or by producer groups provisionally recognized pursuant to Article 14 of Regulation (EC) No 2200/96; Article 1 For the 1997/98 marketing year, where a producer organ ­ ization has applied to a Member State for recognition pursuant to Article 1 1 of Regulation (EC) No 2200/96 and that Member State has not yet ruled on the application , the producer organization may conclude the processing contracts referred to in Article 7 ( 1 ) (a) of Regulation (EC) No 504/97 and in Article 5 ( 1 ) (a) of Regulation (EC) No 1169/97. For the purpose of the payment of the aid referred to in Article 2 (2) of Regulation (EC) No 2201 /96 and in Article 3 ( 1 ) of Regulation (EC) No 2202/96, such contracts shall be valid from the time of recognition of the producer organization by the Member State . Within the framework of Regulation (EC) No 504/97, the parties to the contract shall determine and bear the con ­ sequences resulting from the rejection of the application for recognition .Whereas certain producer organizations have applied forrecognition pursuant to Article 1 1 of Regulation (EC) No 2200/96; whereas, pending a decision by the Member (') OJ No L 297, 21 . 11 . 1996, p. 29 . H OJ No L 297, 21 . 11 . 1996, p. 49 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0 OJ No L 78 , 20 . 3 . 1997, p. 14 . (&lt;) OJ No L 169, 27. 6. 1997, p. 15. (s) OJ No L 297, 21 . 11 . 1996, p. 1 . (&lt;) OJ No L 118 , 20 . 5. 1972, p. 1 . O OJ No L 132, 16. 6 . 1995, p. 8 . No L 173/70 1 EN I Official Journal of the European Communities 1 . 7 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1997 . For the Commission Franz FISCHLER Member of the Commission